Citation Nr: 0533658	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  01-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to higher initial ratings for bilateral hearing 
loss, rated as 10 percent disabling from February 18, 1999 
and as 30 percent disabling from June 21, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Vacatur and Remand in November 2004.  This 
matter was originally on appeal from a March 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Petersburg, Florida.

In March 2003, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran demonstrated level II hearing in the right 
ear and level V hearing in the left ear at the VA examination 
in October 1999; and level II hearing in the right ear and 
level VI hearing in the left ear at the VA examination in 
February 2001.

2.  The veteran demonstrated level V hearing in the right ear 
and level VI hearing in the left ear on the private 
audiometric test administered in November 2001.

3.  The veteran demonstrated level VI hearing in the right 
ear and level VI hearing in the left ear at the VA 
examination on June 21, 2002; level VI hearing in the right 
ear and level VII hearing in the left ear on the private 
audiometric tests administered in December 2002; and level VI 
hearing in the right ear and level VI hearing in the left ear 
at the VA examination on December 13, 2004.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 10 
percent, for bilateral hearing loss, prior to November 7, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2005).

2.  The criteria for an increased evaluation of 20 percent, 
for bilateral hearing loss, from November 7, 2001, have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).

3.  The criteria for an increased evaluation, in excess of 30 
percent, for bilateral hearing loss, since June 21, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  prior rating decisions; the appellant's statements 
including testimony presented at the March 2003 travel board 
hearing; VA examination reports dated in October 1999, 
February 2001, June 2002, and December 2004; VA records for 
treatment; and various private medical records for treatment.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 	(Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Pursuant to the Board's November 2004 Remand, the Appeals 
Management Center obtained the veteran's VA audiology records 
from 1999 from the Gainesville VAMC, the Jacksonville VA 
Outpatient Clinic, the Daytona Beach VA Outpatient Clinic, 
arranged a VA audiology examination, and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's November 2004 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for bilateral hearing loss.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Under the Rating Schedule, hearing impairment is evaluated 
based on audiological testing, including a pure tone 
audiometry test and the Maryland CNC controlled speech 
discrimination test. 38 C.F.R. § 4.85.  The pure tone 
threshold average is the average of the pure tone thresholds 
in decibels, at 1,000, 2,000, 3,000, and 4,000 hertz, shown 
on the pure tone audiometry test. 38 C.F.R. § 4.85.  To find 
the appropriate disability rating based on test results, the 
pure tone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. § 
4.85, Table VII.  


The Board notes that 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, for example, when the pure tone 
threshold at each of the frequencies 1,000, 2,000, 3,000, and 
4,000 hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz. 

The Board notes that an exceptional pattern has been shown 
for the veteran's left ear hearing at the October 1999, 
February 2001, June 2002, and December 2004 VA audiological 
examinations, and for the right ear hearing at the June 2002 
and the December 2004 VA audiological examinations as well as 
the January 1999, November 2001, and December 2002 private 
audiometric tests.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 38 
C.F.R. § 4.85 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in § 4.85 
are used to calculate the rating to be assigned.  VA must 
derive the measurement of hearing loss by a mechanical 
application of the foregoing provisions of the Rating 
Schedule.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The Board notes that the veteran has submitted numerous 
audiograms dated from 1981 to the present.  The first 
question that must be addressed is which, if any, of these 
audiograms may be considered with the veteran's claim.  The 
RO stated in the August 2005 SSOC that VA policy prohibits 
accepting audiometric results from facilities other than 
authorized clinics.  The regulation states that the 
examination must (a) be conducted by a state licensed 
audiologist and (b) include controlled speech discrimination 
test using the Maryland CNC word list and a puretone 
audiometry test.

Although the veteran submitted several audiograms pre-dating 
his claim for compensation in February 1999, those audiograms 
are not pertinent to the question of the disability ratings 
to be assigned for his disability from the date his claim was 
filed.  Therefore, the Board will discuss those tests no 
further.

That leaves for consideration the following:  March 2003 
testing done by M.E. at Miracle Ear; November 2001, June 
2002, and December 2002 testing done by R.N. at Flagler 
Hearing Services; and February 2002 testing done by J.T.

The March 2003 testing by Miracle Ear cannot be considered.  
First, there is no indication that M.E. is a state-licensed 
audiologist.  Rather, his letter states that he is a licensed 
hearing aid specialist.  As noted below, the Board has 
ascertained through the Florida Department of Health that 
R.N. is a state-licensed audiologist.  The search for M.E. 
did not indicate that he is or was licensed.  Regardless, 
even if he were a licensed audiologist, that test would not 
be probative evidence for two additional reasons.  First, the 
attachment clearly indicates that speech discrimination 
scores were obtained using the CID word list (Central 
Institute for the Deaf), so the speech discrimination scores 
are not in accordance with VA's regulation.  Second, the 
audiometry findings are presented in chart format. The 
results of audiograms that are in chart form cannot be 
interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
The veteran was advised of this fact at his hearing in March 
2003 and advised to contact his doctors for statements as to 
the actual audiometric results.  He did so for Flagler 
Hearing Services, but not for Miracle Ear.

The November 2001 and December 2002 testing done by R.N. at 
Flagler Hearing Services will be considered below.  The 
veteran submitted a statement in March 2003 by the 
audiologist that conducted those tests which provided the 
numerical audiometric findings.  The Board has researched her 
credentials with the Florida Department of Health and 
determined that R.N. has been a state-licensed audiologist 
since 1994.  Although the RO did not have a chance to 
consider this fact, the Board doing so is not prejudicial to 
the veteran, since it results in a decision advantageous to 
him.

Although the November 2001 and December 2002 private 
audiometric examinations by R.N. do not indicate that a 
controlled speech discrimination test using the Maryland CNC 
list was conducted, that is not dispositive since the 
findings of those examinations revealed an exceptional 
pattern of hearing impairment under the provisions of Sec. 
4.86.  Therefore, the Board can still utilize Table VIa 
(NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE) to evaluate the veteran's claim.

The June 2002 testing done at Flagler Hearing Services, as 
well as the February 2002 testing done by J.T., remains in 
chart form, with no medical professional interpreting the 
results of those tests.  Therefore, they will be discussed no 
further.  It also must be noted that the 2002 test by J.T. 
does not indicate that the Maryland CNC word list was used in 
assessing speech discrimination.

The findings of the October 20, 1999 VA examination correlate 
to a designation of level II hearing in the right ear and 
level V hearing in the left ear.  38 C.F.R. § 4.86(b).  Table 
VII of 38 C.F.R. § 4.85 provides for a 10 percent evaluation 
under Diagnostic Code 6100 when a veteran has these levels of 
hearing.  Since the right ear showed findings of 50 decibels 
at 1,000 Hz., that ear cannot be rated using Table VIa.  
Using that table for the left ear, it would still be level V 
hearing, and would not result in a higher rating.

The findings of the February 24, 2001 VA examination 
correlate to a designation of level II hearing in the right 
ear and level VI hearing in the left ear.  38 C.F.R. 
§ 4.86(b).  Table VII of 38 C.F.R. § 4.85 provides for a 10 
percent evaluation under Diagnostic Code 6100 when a veteran 
has these levels of hearing.  Since the right ear showed 
findings of 50 decibels at 1,000 and 2,000 Hz., that ear 
cannot be rated using Table VIa.  Using that table for the 
left ear, it would be level V hearing, and would not result 
in a higher rating.



The Board notes, incidentally, that the veteran submitted 
findings from a January 1999 private audiometric test by 
Miracle-Ear which would correlate to a designation of level V 
hearing in the right ear and level VI hearing in the left 
ear, if the Board were to use Table VIa, resulting in a 20 
percent rating.  This is not persuasive, however, for the 
following reasons.  Again, there is no indication that the 
person conducting the Miracle-Ear audiograms was a state-
licensed audiologist.  Findings from January 1999 are also 
not relevant to a determination of the severity of the 
disability from the date of claim in February 1999 to the 
present. Moreover, the findings for the January 1999 test are 
out of step with the two VA examinations conducted closest in 
time (October 1999 and February 2001).  Therefore, the 
preponderance of the evidence - that is, two out of three 
audiograms, if each were of equal value - showed that a 10 
percent rating was appropriate.  But, it must be emphasized 
that the audiograms are not of equal weight, since there is 
no evidence that the 1999 test was conducted by a state-
licensed audiologist.  

The findings of the November 2001 private audiometric test by 
R.N. correlate to a designation of level V hearing in the 
right ear and level VI hearing in the left ear using Table 
VIa.  38 C.F.R. § 4.86(b).  Table VII of 38 C.F.R. § 4.85 
provides for a 20 percent evaluation under Diagnostic Code 
6100 when a veteran has these levels of hearing.

The findings of the June 21, 2002 and December 13, 2004 VA 
examinations correlate to a designation of level VI hearing 
in the right ear and level VI hearing in the left ear using 
Table VIa (which is more advantageous to the veteran with 
respect to those examinations).  38 C.F.R. § 4.86(b).  Table 
VII of 38 C.F.R. § 4.85 provides for a 30 percent evaluation 
under Diagnostic Code 6100 when a veteran has these levels of 
hearing.

The findings of the December 2002 private audiometric test by 
R.N. also correlated to a designation of level VI hearing in 
the right ear and level VII hearing in the left ear using 
Table VIa.  38 C.F.R. § 4.86(b).  Table VII of 38 C.F.R. § 
4.85 provides for a 30 percent evaluation under Diagnostic 
Code 6100 when a veteran has these levels of hearing.
   
After consideration of all the evidence, the Board finds that 
a 10 percent rating is appropriate from the date the veteran 
filed his claim for service connection for bilateral hearing 
loss in February 1999; a 20 percent rating is appropriate 
since the private audiometric examination on November 7, 
2001; and a 30 percent rating is appropriate since his VA 
examination on June 21, 2002.    

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met in the absence of evidence showing that the 
veteran's bilateral hearing loss has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in May 2001, May 2002, and 
December 2004.  Those letters advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and of his and VA's respective duties for 
obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told in the December 2004 
letter that it was his responsibility to support the claim 
with appropriate evidence.  The claimant has not alleged that 
VA failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOCs 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 2005 
SSOC.  

The RO's VCAA letters advised the veteran to submit evidence 
showing that his service-connected bilateral hearing loss had 
increased in severity and if the evidence was not in his 
possession, to provide VA enough information so that VA could 
request the information from the person or agency that 
possessed it.  The veteran was, therefore, fully notified of 
the need to give to VA any evidence pertaining to the claims.  
There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  When considering the 
notification letters, the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), as a whole, the Board finds that he was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
only after that rating action was promulgated in March 2001 
granting service connection for bilateral hearing loss and 
assigning a 10 percent rating did the RO provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notices provided to the 
veteran were not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in August 2005.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The claimant was afforded several 
medical examinations to assess the severity of his bilateral 
hearing loss.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for bilateral hearing loss, prior to November 7, 
2001, is denied.

Entitlement to a rating of 20 percent, from November 7, 2001, 
for bilateral hearing loss is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent, since June 
21, 2002, for bilateral hearing loss is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


